Ehrlich, Ch. J.
The action is on a promissory note made by the defendant to the order of one John Tilley, and by him delivered to the plaintiff.
The sole ground urged against the verdict is that the plaintiff did business under the name and style of “ Fred. Adee & Co.,” without having a partner.
The defense was not pleaded, and the plaintiff was not called upon to prove that he had secured the right to use the firm name under existing statutes.
But aside from this, the defense was unavailable against the note in suit. Gay v. Seibold, 97 N. Y. 475.
The appeal is destitute of merit and the judgment must be affirmed, with costs.
Van Wyck and Fitzsimons, JJ., concur,
Judgment affirmed, with costs.